The opinion of the court was delivered by
Watkins, J.
The defendant and appellee moves to dismiss the appeal on the ground that the appeal bond is wanting in two essential requisites, to-wit: First, in not containing the stipulation of the Code of Practice that appellant shall prosecute her appeal; and, second, in not specifying the amount for which the sureties are bound.
The first of the two foregoing objections was made and sustained in Russ & Hollingsworth vs. Their Creditors, No. 11,189 of the docket *485of this court, decided this day, and on that ground the appeal was dismissed.
Without expressing any opinion upon the second objection, it is sufficient to say that for the reasons therein assigned the motion of the defendant and appellee in this case must be likewise sustained, and the appeal dismissed; and it is so ordered.
Rehearing refused.